Citation Nr: 0722990	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



INTRODUCTION

The veteran had active service from February 1981 to March 
1987.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On May 23, 2007, the veteran's representative requested that 
the video conference hearing scheduled for May 24, 2007, be 
postponed because the veteran needed additional time to 
review records in support of his claim.  That request was 
deemed a motion for a new hearing date which was granted on 
June 14, 2007.  The representative subsequently asked for a 
travel board hearing instead of a video conference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a hearing conducted by a Veteran Law 
Judge during a prescheduled visit to the 
Louisville, Kentucky regional office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



